DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 20 April 2022, the amendments to the claims have been entered into the application.  Claims 1-6, 8-19, and 21-24 are currently pending in the application with claims 1-3 and 24 withdrawn from further consideration.  The amendments to the claims have overcome the previous rejections that are hereby withdrawn, however, after additional search and/or consideration, the following rejections are presented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 8,813,632 issued to Adams (Adams).
Regarding claim 4, Adams discloses a gas block assembly for a firearm having a barrel, comprising: a gas block defining a barrel opening configured to receive the barrel of the firearm, a gas tube opening, a passageway extending laterally away from the barrel opening to the gas tube opening, and a vent opening intersecting the passageway; and a vent plug received within the vent opening; wherein the vent opening is positioned between the gas tube opening and the barrel opening such that portions of the passageway extending laterally away from the barrel opening to the gas tube opening are on opposing sides of the vent opening and a first distance along the passageway from the barrel opening to the vent opening is less than a second distance along the passageway from the barrel opening to the gas tube opening; and wherein the vent plug restricts the flow of high-pressure gas passing from the barrel through the passageway towards the gas tube opening (See Figures, all aspects clearly illustrated).
Regarding claim 5, Adams further discloses wherein the vent plug is removably received within the vent opening (See at least Figure 3, clearly illustrated).
Regarding claim 6, Adams further discloses wherein the vent plug is threadably received within the vent opening (See at least Figure 3, clearly illustrated).
Regarding claim 8, Adams further discloses wherein the vent opening extends from a forward surface of the gas block rearward to the passageway and wherein the gas tube opening extends from a rearward surface of the gas block forwardly to the passageway (See Figures, clearly illustrated).
Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2015/0176933 by Adams et al (Russo).
Regarding claim 21, Russo discloses a gas block assembly for a barrel of a firearm, comprising: a gas block defining a barrel opening configured to receive the barrel of the firearm; and a threaded plug having an opening extending therethrough; wherein the gas block defines a passageway configured to receive high-pressure gas from the barrel when the firearm is operated; wherein the opening of the threaded plug communicates with the passageway such that the high-pressure gas passes through the opening of the threaded plug when the firearm is operated; and wherein the passageway has a passageway length extending laterally away from the barrel opening from a first end to a second end and the threaded plug is positioned in the passageway between the first end and the second end of the passageway length such that portions of the passageway extending laterally away from the barrel opening to the gas tube opening are on opposing sides of the threaded plug and a first distance along the passageway length from the first end to the threaded plug is less than a second distance along the passageway length from the first end to the second end; and wherein the threaded plug restricts a cross-sectional dimension of the passageway such that flow of high-pressure gas from the barrel through the passageway during operation of the firearm is restricted (See Figures, all aspects clearly illustrated).
Regarding claim 22, Russo further discloses wherein the threaded plug is configured to reduce a hydraulic diameter of the passageway such that the passageway has a hydraulic diameter at the threaded plug that is less than a hydraulic diameter of the passageway at the barrel opening (See Figures, all aspects clearly illustrated).
Regarding claim 23, Russo further discloses wherein an end of the opening of the threaded plug has a hexagonal cross-section (See Figures, all aspects clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 9-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo in view of European Patent Publication EP 1 052 470 A2 by Muskat et al (Muskat).
Regarding claim 9, Russo discloses a gas block assembly for a firearm having a barrel, comprising: a gas block defining a barrel opening configured to receive the barrel of the firearm, a gas tube opening, a passageway extending laterally away from the barrel opening to the gas tube opening, and a vent opening intersecting the passageway; and a vent plug received within the vent opening; wherein the vent opening is positioned between the gas tube opening and the barrel opening such that a first distance along the passageway from the barrel opening to the vent opening is less than a second distance along the passageway from the barrel opening to the gas tube opening; and wherein the vent plug has a length sufficient to extend at least partially into the passageway when received within the vent opening so as to be capable of restricting the flow of high-pressure gas passing from the barrel through the passageway towards the gas tube opening (See Figures, all aspects clearly illustrated).
Russo does not disclose an opening extending along the length of the vent plug or its specific details.
Muskat, a related prior art reference, discloses wherein the vent plug has an opening extending along a length of the vent plug and in communication with the passageway so that high-pressure gas from the barrel communicating with the passageway can pass through the opening in the vent plug and out of the gas block assembly (See at least Figure 1, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Russo with the noted teachings of Muskat.  The suggestion/ motivation for doing so would have been to allow the firearm gas operating system to be adjusted to accommodate various changes such as ammunition loading, bullet weight, atmospheric temperature, cartridge caliber, reload timing, and/or utilization of a suppressor/silencer as is known in the art with a reasonable expectation of success.
Regarding claim 10, Russo further discloses wherein the vent opening has a first cross-sectional dimension adjacent an outer surface of the gas block and a second cross-sectional dimension adjacent the passageway and intermediate the passageway and the first cross-sectional dimension; and wherein the second cross-sectional dimension is smaller than the first cross-sectional dimension (See Figures, clearly illustrated).
Regarding claim 11, Russo further discloses wherein the vent plug has a first end matching the first cross-sectional dimension and a second end matching the second cross-sectional dimension (See Figures, clearly illustrated).
Regarding claim 12, Russo further discloses wherein a portion of the vent opening having the first cross-sectional dimension of the vent opening is a threaded portion and a portion of the vent opening having the second cross-sectional dimension is free of threads (See Figures, clearly illustrated).
Regarding claim 13, Russo further discloses an upper assembly for a firearm, comprising: the gas block assembly of claim 4; a barrel attached to the upper receiver; wherein the gas block assembly is attached to the barrel (See Figures, clearly illustrated).
Regarding claim 14, Russo further discloses a firearm, comprising: the upper assembly of claim 13 attached to a lower assembly (See Figures, clearly illustrated).
Regarding claim 15, Russo as modified by Muskat above discloses the details of a kit, comprising: a gas block assembly for a firearm having a barrel, comprising: a gas block defining a barrel opening configured to receive the barrel of the firearm, a gas tube opening, a passageway extending laterally away from the barrel opening to the gas tube opening, and a vent opening intersecting the passageway such that portions of the passageway extending laterally away from the barrel opening to the gas tube opening are on opposing sides of the vent opening and a first distance along the passageway from the barrel opening to the vent opening is less than a second distance along the passageway from the barrel opening to the gas tube opening; and a vent plug received within the vent opening; wherein the vent plug has an opening extending along a length of the vent plug and in communication with the passageway so that high-pressure gas from the barrel communicating with the passageway can pass through the opening in the vent plug and out of the gas block assembly; wherein the vent plug is a first vent plug; and a second vent plug for the gas block; wherein the second vent plug has a length sufficient to restrict the flow of high-pressure gas passing from the barrel through the passageway towards the gas tube opening (See previous rejections, all aspects previously addressed.  In view of the structure disclosed by Russo as modified by Muskat, it would have been obvious to one having ordinary skill in the art at the time the invention was made to break the components down and assemble them into kit form.
Regarding claim 17, Muskat further discloses wherein: the second vent plug is free of an orifice extending through the length thereof (See Figures, clearly illustrated).
Regarding claim 18, Muskat further discloses wherein: the length of one of the first or second vent plugs is greater than the other (See Figures, clearly illustrated).
Regarding claim 19, Muskat further discloses wherein: the longer vent plug is free of an orifice (See Figures, clearly illustrated).


Allowable Subject Matter
Claim(s) 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of limitations as found in claims 15 and 16 are not found within or rendered obvious from the teachings of the prior art of record.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference and/or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641